                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  TERRY EDWARD ELLISON,                             )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )         No. 3:20-CV-00163-JRG-HBG
                                                    )
  RUSTY LOZA and SOUTHERN                           )
  HEALTH PARTNERS,                                  )
                                                    )
                Defendants.                         )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff is proceeding pro se and in forma pauperis in a prisoner civil rights action for

 violation of 42 U.S.C. § 1983. Defendants have filed a motion to dismiss this action pursuant to

 the “three strikes” provision of 28 U.S.C. § 1915(g), or alternatively, to require Plaintiff to pay

 the entire filing fee in order to proceed in this cause [Doc. 11]. Plaintiff has not responded to the

 motion, and the deadline to do so has passed. L.R. E.D. Tenn. 7.1. For the reasons set forth

 below, the Court finds Defendants’ motion should be DENIED.

 I.     LEGAL STANDARD

        The “three strikes” provision of the Prison Litigation Reform Act (“PLRA”) provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under this section if the prisoner has, on three or more prior
        occasions, while incarcerated or detained in any facility, brought an action or appeal
        in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the
        prisoner is under imminent danger of serious physical injury.

 28 U.S.C. § 1915(g).

 II.    ANALYSIS

        Plaintiff filed the instant action on April 15, 2020 [See Doc. 2 at 7-8]. See Houston v. Lack,

 487 U.S. 266, 276 (1988) (finding “notice of appeal was filed at the time petitioner delivered it to



Case 3:20-cv-00163-JRG-HBG Document 15 Filed 08/10/20 Page 1 of 3 PageID #: 52
 the prison authorities for forwarding to the court clerk”). At that time, Plaintiff had filed three

 lawsuits in this Court that have been dismissed as frivolous and/or for failure to state a claim:

 Ellison v. Claiborne County Jail, et al., No. 3:11-cv-511; Ellison v. Claiborne County, et al., No.

 3:20-cv-88; and Ellison v. Brooks, No. 3:20-cv-175. However, only the first of these strikes existed

 at the time the instant lawsuit was filed. The Court finds that § 1915(g) does not bar a plaintiff

 from proceeding in forma pauperis in a lawsuit that was filed before the plaintiff received at least

 three strikes. Campbell v. Davenport Police Dep’t, 471 F.3d 952, 952 (8th Cir. 2006) (“Section

 1915(g) does not apply unless the inmate litigant has three strikes at the time he files his lawsuit

 or appeal.”); Daniel v. Lafler, No. 08-13817, 2009 WL 2386064, at *2 (E.D. Mich. July 28, 2009)

 (“Under the requirements of the statute, the court cannot apply dismissals of cases for purposes of

 the ‘three strikes’ rule when the § 1915 dismissals occurred following the filing of the lawsuit at

 issue.”). Accordingly, Defendants’ motion will be denied.

 III.   CONCLUSION

        For the reasons set forth above, it is ORDERED:

        1.      Defendants’ motion to dismiss [Doc. 11] is DENIED;

        2.      Defendants shall file an answer or other response to Plaintiff’s complaint within
                twenty-one (21) days of entry of this memorandum and order. If any Defendant
                fails to timely respond to the complaint, any such failure may result in entry of
                judgment by default; and

        3.      Plaintiff is ORDERED to immediately inform the Court and Defendants or counsel
                of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the
                duty of a pro se party to promptly notify the Clerk and the other parties to the
                proceedings of any change in his or her address, to monitor the progress of the case,
                and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
                provide a correct address to this Court within (14) fourteen days of any change in
                address may result in the dismissal of this action.




                                                  2
Case 3:20-cv-00163-JRG-HBG Document 15 Filed 08/10/20 Page 2 of 3 PageID #: 53
       So ordered.

       ENTER:


                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE




                                      3
Case 3:20-cv-00163-JRG-HBG Document 15 Filed 08/10/20 Page 3 of 3 PageID #: 54
